— In a habeas corpus proceeding, the petitioner appeals from a judgment of the County Court, Nassau County (Harrington, J.), dated August 26, 1985, which dismissed the proceeding without prejudice to renewal in an appropriate forum.
Ordered that the judgment is affirmed, without costs or disbursements.
The County Court properly dismissed the instant proceeding, inasmuch as it was procedurally defective (see, CPLR 7002 [b]; 7004 [c]). Moreover, were we to consider the merits as the petitioner requests, we would find his contentions, including those contentions raised in his supplemental pro se brief, to be *413unavailing. Bracken, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.